Pratt, J.
The conveyance from the people to the New York Central & Hudson River Railroad Company was absolute. It contained no reservation such as is found in the conveyance to Sargent, in reserving to “each and every of the people the full and free right to use the same until the same should be applied to the purpose of commerce, ” etc. Being an absolute conveyance, the plaintiffs have no right to cross the land thereby conveyed. Hence, in judgment of law, the plaintiffs are not damaged by defendant’s interposing an additional obstacle between plaintiffs’ yard and the navigable water. There are other objections to plaintiffs’ right to recover, but they are so fully set forth in the special opinion, which is adopted, that no further discussion is required. Judgment affirmed, but as the case is one of extreme hardship, without costs of appeal. All concur.